DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7 drawn to processing billing and sending miss call notification, classified in CPC H04M3/527
II.	Claims 8-20, drawn to voicemail system sending indication of voicemail, classified in CPC H04M3/527.
Inventions group I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination group I has separate utility such as billing and subcombination group II has a separate utility such as voicemail notification.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
A telephone call was made to applicant’s representative Lauren Schleh elected group II, without traverse, for prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 9, 13-14, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (Pub. No. 20060182232) in view of Hodge et al. (Pub. No. US 20060245559).
Regarding claims 8 and 14, Kerr a telephone instrument associated with a user[Fig. 3 and related description]; and a control platform configured to: receive a call from an external party (caller) directed to the user [fig. 3 and related description]; direct the external party to leave a voice message for the user [fig. 3 and related description]; store the received voice message in the one or more databases [fig. 3 and related description]; perform analysis on the received on the received voice message [fig. 3 step 118 and related description] and notifying the user via the telephone instrument as to the voice message [Para. 2 “The voice mail system, upon receiving a message for the user, will inform the network, which in turn informs a telephony device associated with the user to provide a message waiting indication, such as a blinking light or pulsed dial tone on the telephony device.”].
Kerr does not disclose that the system is in correctional facility for inmates to use.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham 2 USPQ2d 1647 1987). In other words, Kerry’s invention would work the same way if it was implemented in the prison facility for inmates to use.
Kerry doesn’t explicitly teach having a database to store restrictions associated with user (inmate); performing security analysis and in response to the received voice message satisfying the security analysis, and notifying the inmate via the telephone instrument as to the voice message.
Hodge teaches having a database to store restrictions associated with user (inmate) [fig. 4B, 6 and related description]; performing security analysis on the message [Para. 31, fig. 6 step 303, fig. 4B and related description. Para. 60 “The system then provides security checks (step 214) whereby the message is checked for such things as keywords, and content”] and in response to the received voice message satisfying the security analysis, notifying 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry the ability to incorporate a database ,storing restrictions, in correctional facility as taught by Hodge since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 9 and 15, Kerry in view of Hodges teaches all claim limitation as stated above. Furthermore, Hodges teaches wherein the security analysis includes performing speech recognition on the received message [Para. 65 “the system enables users to send and receive voice messages. Further, the system converts the messages from voice to a variety of text formats and from a variety of text formats to voice as necessary”. It’s clear that voice recognition is used to recognize the voice content in order to convert it text format. Para. 67].
Regarding claim 13, Kerry in view of Hodge teaches all claim limitation stated above. Furthermore, Hodges teaches receive an inmate voice message from the inmate designated for the external party [fig. 3 and related description]; analyze the voice message for content [fig. 3 and related description]; initiate a call to the external party in response to the voice message passing the content analysis [fig. 3 and related description]; verifying an identity of the external party during the call [fig. 3 and related description]; and play back the inmate voice message for the external party in response to the verifying [fig. 3 and related description].
Regarding claim 17, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches receiving an inmate message from the inmate directed to the external party [Fig. 3 and related description]; analyzing the inmate message for content [Fig. 3 and related description]; and delivering the message to the external party [Fig. 3 and related description].
Once a message passes the security check, the system disconnects the inmate, dials the appropriate number and attempts to leave a message (step 219). After each attempt, the system checks to see if the attempt was successful and a message was left (step 221). When the system successfully reaches an automated answering device or when the call is answered by a live person, the system plays the recorded message and any other default messages as required by the institution (step 229),”; verifying an identity of the external party [Para. 74]; and playing back the message for the external party [Para. 74].
Regarding claim 19, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches wherein the verifying includes receiving a personal identification number from the external party [fig. 3 step 303].
Regarding claim 20, Kerry in view of Hodge teaches all claim limitation as stated above. Furthermore, Hodge teaches wherein the verifying includes performing voice verification on the external party [Para. 26 “Another control used by current institution telephone systems is the use of certain aspects of biometric recognition for the identification of users or inmates (i.e., the calling party). It is highly beneficial for communication systems in penal institutions to incorporate biometrics as an additional security device. Biometric recognition is commonly available in a number of fields. For example, biometrics recognition has found a number of security uses, including common usage, in credit card systems and building security systems. Biometric information includes fingerprints, hand geometry, voiceprints,”].
Claims 10, 11, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (Pub. No. 20060182232) in view of Hodge et al. (Pub. No. US 20060245559) further in view of Sullhan et al. (Pub. No. US 20090147937).
Regarding claims 10, 11 and 16, Kerry in view Hodges does not teach wherein the control platform determines that the subscriber is unavailable based on the inmate schedules and availability.
Sullhan teaches wherein the control platform determines that the subscriber (inmate) is unavailable based on the inmate schedules and availability [Para. 64].
 It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry in view of Hodge the ability to determine inmates availability based on a schedule/calendar as taught by Sullhan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerr et al. (Pub. No. 20060182232) in view of Hodge et al. (Pub. No. US 20060245559) further in view of Reding et al. (Pub. No. US 20050053221).
Regarding claim 12, Kerry in view Hodges does not teach the control platform notifies the inmate of the voice message via an SMS text message sent to the telephone instrument.
Reding teaches the control platform notifies the inmate of the voice message via an SMS text message sent to the telephone instrument [Para. 107, and 115].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in telephone system of Kerry in view of Hodge the ability to send voicemail notification via SMS as taught by Reding since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.
/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666